___________

                                    No. 95-2521
                                    ___________


Donald K. Alexander,                    *
                                        *
              Appellant,                *
                                        *
     v.                                 *
                                        *   Appeal from the United States
Bret Strand,                            *   District Court for the
                                        *   Western District of Missouri.
              Defendant,                *
                                        *           [UNPUBLISHED]
Jane Garland,                           *
                                        *
              Appellee.                 *

                                    ___________

                     Submitted:     March 5, 1996

                           Filed:   March 8, 1996
                                    ___________

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________


PER CURIAM.


     Donald Alexander filed a 42 U.S.C. § 1983 action against Boone County
Assistant Prosecutor Jane Garland, alleging that she threatened his court-
appointed public defender during the course of criminal proceedings against
Alexander, thus depriving him of competent legal counsel at trial.          The
                1
district court granted Garland's motion to dismiss under Federal Rule of
Civil Procedure 12(b)(6), concluding that she had absolute immunity.
Alexander appeals.




     1
      The Honorable D. Brook Bartlett, Chief Judge, United States
District Court for the Western District of Missouri.
     We agree with the district court that Garland's alleged acts,
occurring during pre-trial motions and arguments when she was acting in a
prosecutorial capacity, fell within the scope of absolute immunity.    See
Burns v. Reed, 500 U.S. 478, (1991); Imbler v. Pachtman, 424 U.S. 409, 430-
31 (1976); cf. Snelling v. Westhoff, 972 F.2d 199, 200 (8th Cir. 1992) (per
curiam) (allegations that prosecutor conspired with witness to give false
testimony do not defeat immunity), cert. denied, 506 U.S. 1053 (1993).


     Accordingly, we affirm.


     A true copy.


           Attest:


                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -2-